Citation Nr: 1819182	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for right foot calluses, currently rated at 20 percent.

2.  Entitlement to an increased disability rating for left foot calluses, currently rated at 20 percent.

3.  Entitlement to an initial disability rating in excess of 10 percent for right foot scars.

4.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Marine Corps from November 1970 to November 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2015 decision, the Board denied the Veteran's claim for an increased disability rating for right and left foot calluses, but granted the Veteran a separate 10 percent rating for right foot scars.  The Board then remanded the matter of TDIU.  In June 2016, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand and vacated those portions of the Board's August 2015 decision denying increased disability ratings for right and left foot calluses, as well as denying a disability rating in excess of 10 percent for right foot scars.  These matters were last before the Board in February 2017, when they were again remanded.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased disability rating for right foot scars and right and left foot calluses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From May 10, 2011, forward, the Veteran has nine separate service-connected disabilities, all of which are disabilities of the feet, with a combined 60 percent rating.

2.  The effects of the Veteran's service connected disabilities have prevented him from securing or maintaining substantially gainful employment when considering his education, special training, and employment history.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, as to the claim of entitlement to TDUI, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

TDIU Law and Analysis

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110 (b) (2) (2012); 38 C.F.R. § 3.400 (o) (2) (2017).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran has nine separate service-connected disabilities, all of which are disabilities of the feet, with a combined 60 percent rating; hyperkeratotic calluses of both feet; right and left foot calluses, metatarsalgia associated with right foot calluses, residual scarring, right foot. right and Left foot neuropathy associated with right and left foot calluses, left plantar fasciitis associated with left foot calluses, and pes planus associated with hyperkeratotic calluses of both feet.  Since these disabilities are of both lower extremities, for purposes of 38 C.F.R. § 4.16, the Veteran is considered as having one disability rated as 60 percent disabling and therefore meets the threshold schedular requirement for TDIU.  See 38 C.F.R. § 4.16 (a)(1).

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected right foot calluses, left foot calluses, metatarsalgia associated with right foot calluses, residual right foot scarring, left foot neuropathy, right foot neuropathy, left foot plantar fasciitis, and bilateral pes planus.

There is no dispute that the Veteran would not be able to find substantially gainful employment in a field involving physical labor.  Regarding sedentary labor, however, the evidence is mixed.

In September 2011, the Veteran reported his work history as part of a claim for Social Security Disability Insurance benefits.  The Board notes that the Veteran's report shows the Veteran's work history was predominantly physical labor oriented.

The Veteran was afforded a VA peripheral nerves examination in November 2011.  The examiner noted functional limitations of standing or walking for more than 15 minutes.

The Veteran was afforded a VA flatfoot examination in April 2012.  Service-connected diagnoses of bilateral foot calluses, metatarsalgia, bilateral foot neuropathy, left plantar fasciitis, and pes planus were noted.  Constant use of prescription and orthotics was noted.  The Veteran reported "marked functional limitation due to bilateral feet pains, subjective weakness, and resultant ataxia with falls once or twice a month despite his cane and orthotics (no other braces).  Constant mild-moderate pain both feet (day and nights), sometimes sharp, like pins, always increased by walking or standing in place, and is never able to tolerate bare feet on either carpet or hard floor at home".  It was further noted that the Veteran gave up driving in 2006 due to foot pain.

In July 2012, VA obtained an addendum to the July 2012 VA examination.  The examiner declared that the Veteran's service-connected disabilities are severe enough to permanently prevent physical employment, and noted the Veteran's severely limited mobility and restrictions on standing or walking for more than 10 minutes as a time.  However, the examiner then stated that the Veteran's service-connected disabilities would not prevent or substantially interfere with sedentary employment.

The Veteran swore in an August 2016 affidavit that he last worked as a laborer for Ronnoco Coffee in April 2007, when he retired due to severe pain following his July 2007 surgery.  The Veteran stated that he has to go to VA to have his calluses shaved every 6 to 8 weeks, which makes his feet become very tender and renders him unable to walk "for at least a few days following a callus removal".  The Veteran then stated that the worse his calluses get, the harder it is for him to walk.  The Veteran stated that "the combination of pain and instability caused by [his] calluses ...makes it hard for [him] to walk and has caused him to fall down".

VA received a private employability evaluation in December 2016.  The examiner stated that the Veteran "has physical limitations that render him unable to perform the full range of sedentary work", explaining that the Veterans' use of percocet for pain, combined with his poor sleep at night due to foot pain, "would likely impair [his] ability to concentrate and stay focused...[which] could have an effect on his thinking and judgment impacting his ability to complete work tasks in a timely and acceptable manner."

A December 2015 VA treatment record notes the Veteran has an 11th grade education.

A March 2017 VA examination report notes that "[b]ased on a review of the Medical Records, VBMS, and in particular the findings of the independent third party vocational examiner it is [the examiner's] opinion that [the Veteran's service-connected] physical problems have limited his capacity to work and that his current description of his physical limitations combined with his inability to find employment within his physical capacity and skill set make it least as likely as not that [the Veteran] is not able to find employment.

The Veteran swore in an August 2017 affidavit that he experiences constant, severe pain on a daily basis due to his service-connected foot conditions, and further stated that he has to lie down at least three hours per day to "relieve some of the pain."  The Veteran reported daily flare-ups of pain which require medication.

Again, there is no dispute regarding the Veteran's inability to perform physical labor.  As for sedentary employment, the Board notes that the Veteran's limited educational background and current use of painkillers, coupled with his employment history of primarily physical labor, render him unlikely to find substantially gainful employment.  Here, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with his service-connected disabilities.

Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected disabilities, and that a grant of TDIU is warranted.


ORDER

TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271; D'Aries v. Peak, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In February 2017, The Board remanded the matters of entitlement to an increased disability rating for calluses of the left and right feet, as well as right foot scars, and directed that the Veteran be given a VA examination by a vocational specialist to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment.  The remand then directed that after such examination the Veteran's claims for increased disability ratings be submitted to the Under Secretary for benefits or the Director of the Compensation and Pension Service for consideration of whether extraschedular ratings are warranted pursuant to 38 C.F.R. § 3.321 (b). 

The Veteran was afforded a VA foot conditions examination in April 2017. It was noted upon examination that that no changes were present in either the Veteran's bilateral calluses or scars. The Veteran did not report flare-ups, pain, or any functional loss or functional impairment of his feet. Mild, bilateral calluses of the plantar-medial surfaces of the great toes were noted. Pain was noted upon examination. "Very minimal calluses on medial margins of both great toes. Faint scar over right great toe form surgery in 1999, with no residuals." The scar was measured at 2.8 cm long by 0.3 cm wide, and described as "[v]ery faint, completely healed scar from reduction of Hallux valgus on dorsum of right great toe." It was noted the Veteran does not use any assistive devices. The examiner also noted that the Veteran's condition does not require the use of arch supports, custom orthotics, or shoe modifications.

In an August 2017 Supplemental Statement of the Case, the RO, citing the findings of the April 2017 VA examination, continued their prior denial of increased ratings.  The Board notes these matters were not submitted to the Under Secretary for benefits or the Director of the Compensation and Pension Service for consideration of whether extraschedular ratings are warranted pursuant to 38 C.F.R. § 3.321 (b).  As such, the RO did not fully comply with the February 2017 remand directives.

Furthermore, the Board must address the April 2017 examiner's findings that the Veteran did not report flare-ups, pain, or any functional loss or functional impairment of his feet, that the Veteran does not use any assistive devices, and that that the Veteran's condition does not require the use of arch supports, custom orthotics, or shoe modifications.  The Board notes that the VA treatment records are replete with references to the Veteran's use of a cane to ambulate, use of custom orthotics and prescription shoes, and reports by the Veteran of foot pain. Additionally, the examiner noted that there were "no changes were present in either the Veteran's bilateral calluses".  The Board further notes that the VA treatment records show the Veteran goes to the VA several times per year, for several years, to have his calluses debrided.  These contradictions indicate that the April 2017 examiner did not thoroughly review the Veteran's claims file, and the Board finds that the examination is inadequate for ratings purposes.

For the above reasons, the Board finds that these matters must be remanded for new VA examinations followed by submission of the Veteran's claims to the Director of Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination(s) with a different examiner(s) to determine the following:

a.  For the claimed increased rating for the Veteran's left and right foot calluses:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his left and right foot calluses to determine their current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner must note in his/her examination report when the Veteran last had his calluses debrided.

b.  For the claimed increased rating for the Veteran's right foot scars:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding the symptoms of his right foot scars to determine their current manifestations and severity.  All necessary tests and studies should be accomplished, and all pertinent symptoms and clinical findings should be reported in detail.

The examiner must comment on the following for each scar:

In square inches and square centimeters, what is the size of the scar?

Is the scar superficial or deep?

Is the scar tender or painful on examination?:

Is the scar unstable?

Does the scar cause limitation of function?

3.  After completion of steps one and two above, submit the claims of entitlement to an increased disability rating for left and right foot calluses and right foot scars to the Director of Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1)

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


